DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action s responsive to the Remarks and Amendments filed on 12-30-2020. As directed, claim 1 has been amended, claims 3 and 8 were previously cancelled, and claims 18-22 are newly added. Thus, claims 1-2, 4-7, and 9-22 are pending in the current application.

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-7, and 9-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The limitations regarding the “Frankfort horizontal line” in claim 14 are being interpreted relative to paragraph 180 of Applicant’s Specification, and Figure 8 of Applicant’s drawings.
The textile material of the positioning and stabilizing structure of claim 17 is being interpreted in accordance with paragraph 187 of Applicant’s Specification, such that the recited textile material can be “a strap that is extensible.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “such that the foam material of the nasal cushion provides exposed foam along sides of the foam material of the nasal cushion” which renders the claim indefinite because it is unclear where the exposed foam is oriented. Applicant has defined the location of the “exposed foam” relative to the foam material itself. Examiner suggests replacing “along sides of the foam material of the nasal cushion” with “along sides of the nasal cushion” for clarity, and this claim will be interpreted relative to this suggestion.
Claim 22 is rejected by virtue of its dependency on claim 21.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-2, 4-7, 9, 11-14, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Romagnoli (US 2014/0158136), first and second relied upon embodiments, in view of Ng (WO 2014/183167).
Regarding claim 1, Romagnoli discloses a patient interface (paragraph 3, line 1) for sealed delivery of a flow of air at a continuously positive pressure with respect to ambient air pressure to an entrance to the patient's airways (paragraph 3, lines 6-8) including at least entrance of a patient's nares (paragraph 2, line 1 “nasal mask system”), wherein the patient interface is configured to maintain a therapy pressure in a range of about 4 cmH20 to about 30 cmH20 above ambient air pressure in use (paragraph 3, lines 7-8), throughout the patient's respiratory cycle, while the patient is sleeping, to ameliorate sleep disordered breathing (paragraph 2 and paragraph 3, lines 1-4); said patient interface comprising: a frame (“rigid section” provided to back panel 20-1 in paragraph 203, lines 6-7; see also paragraph 208, lines 6-7 “rigidizing structures”) made from a textile material (paragraph 235, lines 1-5 “non-elastic textiles”), the frame (“rigid portion”) having a predetermined three- dimensional shape that is maintained throughout the patient's respiratory cycle (paragraph 203, line 7); and a seal-forming structure (40-1) provided to the frame (“rigid section” of back panel 20-1) (paragraph 202, lines 1-2), the seal-forming structure (40-1) including 
Romagnoli discloses a patient interface (Figs. 2-1, 2-2) to include a frame (“rigid section”) included on the back panel (20-1) (paragraph 203, lines 6-7). The disclosed frame (“rigid section”, “rigidizing structure”) is shown, for example, in Figure 6-1 element 70, and is described as being layered on an analogous back panel (20-2) (paragraph 228, lines 1-2).
Romagnoli introduces the “rigidizer frame 70” of paragraph 228, as a “rigidizing structure” (paragraph 227, line 2) consistent with the disclosure of a “rigidizing structure” used in accordance with the back panel (20-1) in Figures 2-1 and 2-2 (paragraph 208, lines 6-7). 
Romagnoli further discloses that the rigidizer can be formed of a “non-elastic textile” to imbue the mask system with the necessary strength (paragraph 235, lines 1-5). Romagnoli indicates that the disclosed back panel (20-1) and the sealing member (40-1) can be formed integrally (paragraph 207, line 5) such that the seal-forming structure (40-1) is provided to the frame by virtue of the disclosed interfacing of the back panel and the rigidizing structure (paragraph 228, lines 1-2), this arrangement can be seen in Figure 6-1 (frame 70, sealing member 40-2, back panel 20-2). 
Further, back panel (20-1) is described as containing “thickened padded sections” that “enhance comfort” (paragraph 203, lines 3-7), and as the back panel (20-1) and the sealing member (40-1) are integrally formed (paragraph 207, line 5) the sealing member (40-1) includes a nasal 
Finally, the frame (“rigidizing structure”, “rigidizer”) is disclosed as being rigid to impart strength and shape to the mask structure (paragraph 203, lines 6-7), whereas the sealing member is described as a “thin elastic member” (paragraph 205, lines 1-6), such that the frame is necessarily more rigid than the seal, even in the case where the frame is made from a textile (paragraph 235, lines 3-5).
In this relied upon embodiment, Romagnoli fails to explicitly disclose that the nasal cushion is made from both a foam material and a textile material, and that the textile material of the nasal cushion comprises a seal-forming structure to sealingly engage the lower portion of the patient’s nose.
In a separate embodiment, Romagnoli also indicates that a nasal cushion (“cushioning layer 143”) can be comprised of a foam material (paragraph 249, lines 1-3). Romagnoli further defines that the interfacing layer (145) of the nasal cushion (143) includes a textile that is comfortable for the user (paragraph 253, lines 1-2), and the textile material of the nasal cushion (143) comprises a seal-forming surface configured and arranged to sealingly engage around said lower portion of the patient’s mouth (paragraph 249, lines 1-6 suggests that the  cushioning layer 143 is laminated to the interfacing layer 145, and that the composition of textile and foam creates a sealing engagement along the lateral sides of the patient’s nose; paragraph 252, lines 7-11 explains that the interfacing layer 145 is configured to create a seal along the nasal bridge and the upper lip region (i.e. the lower portion of the patient’s nose) when strap 162 is employed). Romagnoli indicates that the 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the mask system disclosed by Romagnoli’s first embodiment, with the mask system disclosed in Romagnoli’s second embodiment to include a nasal cushion comprised of a laminate of foam and textile to increase user comfort, improve the seal on the patient’s airways, and provide aesthetic value to the mask system.
While Romagnoli does not illustrate the seal-forming structure further including a mouth cushion, Romagnoli does disclose that the device and properties described with respect to the disclosed nasal mask can be incorporated into an oro-nasal assembly, full face mask etc. (paragraph 147, lines 6-9). However, because Romagnoli lacks an illustration of such mask assemblies, Romagnoli fails to explicitly disclose the areas around which the mask would seal (i.e. configured and arranged to form a seal around at least a portion of the patient's mouth at least along the sides of the mouth and along the lower lip/chin region, the mouth cushion including a foam material).
However, Ng teaches an oro-nasal patient interface (3000) (abstract, lines 1-2) comprising a seal-forming structure (3100) (paragraph 310, lines 1-3; Fig. 16C)  including a nasal cushion (3112) a mouth cushion (3110) (paragraph 314, lines 10-12; Fig. 16C) configured and arranged to form a seal around at least a portion of the patient's mouth (paragraph 260, lines 1-4) at least along the sides of the mouth and along the lower lip/chin region (paragraph 260, lines 1-4 describes that the mouth cushion is configured to “seal around the mouth of the patient”; see Figs. 3N-O which depicts the mouth cushion 3110 surrounding the perimeter of the patient’s mouth to include the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the frame and seal-forming structure disclosed in Romagnoli’s first and second embodiments with the teaching to an oro-nasal mask assembly as taught and depicted by Ng in order to provide a mask system with a high quality seal around both the mouth and the nose of the patient.
Regarding claim 2, Romagnoli in view of Ng disclose the patient interface according to claim 1, as discussed above.
Romagnoli further discloses the patient interface wherein the seal-forming structure is configured and arranged to form a compression-type seal against the patient’s face (paragraph 215, lines 5-8).

Regarding claim 4, Romagnoli in view of Ng disclose the patient interface according to claim 1, as discussed above.
Romagnoli further discloses the patient interface wherein the textile material of the nasal cushion is air impermeable (paragraph 253, lines 2-4 “interfacing layer 145” of “cushioning layer 143” provides “air impermeability”).  
Regarding claim 5, Romagnoli in view of Ng disclose the patient interface according to claim 1, as discussed above.
Ng further teaches a patient interface (3000) wherein the nasal cushion (3112) includes two separate openings (3105) (paragraph 320, lines 1-5; Fig. 16E). Ng teaches that the two 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mask system, particularly the nasal cushion, of Romagnoli in view of Ng, in order to provide a nasal cushion with dual openings to allow for a seal to be formed with each of the patient’s nostrils individually.
Regarding claim 6, Romagnoli in view of Ng disclose the patient interface according to claim 1, as discussed above.
Romagnoli discloses that the textile material of the nasal cushion is structured to inflate and displace relative to the foam material of the nasal cushion during therapy in order to provide a pressure activated seal against the patient's face in an area proximal the patient's nose (see paragraphs 168, 205). 

Regarding claim 7, Romagnoli in view of Ng disclose the patient interface according to claim 1, as discussed above.
Romagnoli further discloses the patient interface wherein the nasal cushion is structured to seal around the ala (“crevices on the sides of the nose”) and the tip of the patient’s nose (paragraph 208, lines 2-6).
To clarify, the claimed “tip” of the nose is anatomically disposed between the “crevices on the side of the nose” such that sealing the sides of the nose would also create a seal at the tip of the nose, as evidenced by Romagnoli’s Figure 5-8D.
Regarding claim 9, Romagnoli in view of Barow disclose the patient interface according to claim 1, as discussed above.

Regarding claim 11, Romagnoli in view of Ng disclose the patient interface according to claim 1, as discussed above.
Romagnoli further discloses the patient interface wherein the frame is structured to impart a predetermined three-dimensional shape to the seal- forming structure (paragraph 203, lines 6-7; see also paragraph 207, line 5).

Regarding claim 12, Romagnoli in view of Ng disclose the patient interface according to claim 1, as discussed above.
Romagnoli further discloses the patient interface wherein the frame includes upper (768) and lower (762) headgear connectors to provide a 4-point connection to a positioning and stabilising structure (760) to hold the seal-forming structure (40-1) in sealing position in use (paragraph 289, lines 3-4; Fig. 18-4A; see also paragraph 205, lines 6-9).  
Romagnoli discloses that the headgear is attached, for example, to the back panel (20-1), however Romagnoli also discloses that the back panel is formed with “rigid structures,” understood to be the rigidizing frame (paragraph 203, lines 6-7).
Regarding claim 13, Romagnoli in view of Ng disclose the patient interface according to claim 12, as discussed above.

Regarding claim 14, Romagnoli in view of Ng disclose the patient interface according to claim 1, as discussed above.
Romagnoli further discloses the patient interface wherein the frame (“rigid element”) includes a vent (“cuff”) (paragraph 34, lines 3-7; see also element 50 of Fig. 6-1).
Regarding claim 17, Romagnoli in view of Ng disclose the patient interface according to claim 1, as discussed above.
Romagnoli further discloses the patient interface further comprising a positioning and stabilising structure (760) to hold the seal-forming structure (40-1) in sealing position in use, at least a portion of the positioning and stabilising structure (760) including a textile material (elastic strap disclosed in paragraph 89) that provides an interface with the seal-forming structure (40-1) (paragraph 289, lines 3-4; Fig. 18-4A; see also paragraph 205, lines 6-9).  
Regarding claim 18, Romagnoli in view of Ng disclose the patient interface according to claim 1, as discussed above.
Modified Romagnoli further discloses that the textile material of the nasal cushion (3112 of Ng) (paragraph 249, lines 1-3 of Romagnoli discloses the use of foam and textile in a nasal cushion i.e., cushioning layer 143, and interfacing layer 145), and modified Romagnoli, per claim 
Regarding claim 19, Romagnoli in view of Ng disclose the patient interface according to claim 1, as discussed above.
Modified Romagnoli further discloses that the textile material of the nasal cushion (3112) (paragraph 249, lines 1-3 of Romagnoli discloses the use of foam and textile in a nasal cushion (143, 145 of Romagnoli), and modified Romagnoli, per claim 1, includes the textile/foam nasal cushion material applied to the nasal cushion 3112 of Ng) includes two separate openings (3105 of Ng) (the nasal cushion 3112 disclosed by Ng includes two separate openings 3105 per paragraph 320, lines 1-5; Fig. 16E of Ng) and the foam material of the nasal cushion includes two separate openings, and the two separate openings of the textile material of the nasal cushion substantially aligns with the two separate openings of the foam material of the nasal cushion (see Ng Fig. 16E, openings 3105 are unobstructed by any material, thus, by virtue of applying the seal-forming 
Regarding claim 20, Romagnoli in view of Ng disclose the patient interface according to claim 1, as discussed above.
Modified Romagnoli further discloses that the nasal cushion (3112 of Ng) includes a bridge portion (3106.2) configured and arranged to extend across an upper portion of the mouth cushion (3110) (paragraph 272, lines 8-13; Fig. 16J).
Regarding claim 21, Romagnoli in view of Ng disclose the patient interface according to claim 1, as discussed above.
Modified Romagnoli depicts (see Fig. 13-1) that the textile material (Romagnoli’s interfacing layer 145; paragraph 253, lines 1-2) of the nasal cushion (143) is only provided to a top surface of the foam material (see Romagnoli’s Fig. 13-1 foam material at 143 is overlayed with interface layer 145 on its top portion, and as depicted, the interfacing layer 145 has a perimeter geometry that corresponds to the perimeter geometry of the nasal cushion 143 such that there is no additional material covering the side portions of cushion 143) of the nasal cushion (143) such that the foam material of the nasal cushion (143) provides exposed foam along the sides of the nasal cushion (143) (Fig. 13-1 of Romagnoli; see also paragraph 247, lines 1-5 of Romagnoli which discusses that layers 141 and 143 have a perimeter geometry that exactly overlaps, i.e. the sides of the cushion 143 are not covered by extra portions of base layer 141).
Based on Romagnoli’s Figure 13-1, and subsequent teaching that layers (141, 143) can be constructed to have identical perimeters (paragraph 247, lines 1-3), it would have been obvious to 
Regarding claim 22, Romagnoli in view of Ng disclose the patient interface according to claim 21, as discussed above.
Modified Romagnoli further discloses that the exposed foam (portion of 143 not overlayed by interfacing layer 145 or base layer 141; see Romagnoli Fig. 13-1) provides foam surfaces configured and arranged to sealingly engage the patient’s nose (see for example, Fig. 16E of Ng; providing the textile surface to only a top layer of the nasal cushion would create an exposed foam portion at an area at or around connecting portion 3106.2, Ng describes that connecting portion 3106.2 is configured to sealingly engage the area superior to the patient’s lip, i.e. the bottom portion of the user’s nose per paragraph 271, lines 13-15).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Romagnoli (US 2014/0158136), first and second relied upon embodiments, in view of Ng (WO 2014/183167), as applied to claim 1 above, in further view of Gibson (US 2013/0139822).
Regarding claim 10, Romagnoli in view of Ng disclose the patient interface according to claim 1, as discussed above.
Modified Romagnoli fails to disclose that the textile material of the frame is air impermeable.
However, Gibson teaches that the textile material (25) of the frame (30) may be coated to be air impermeable (paragraph 36, lines 1-4; paragraph 38, lines 1-4 and Fig. 4). Gibson further teaches that the air impermeable coating ensures that a seal is created (paragraph 36, lines 1-4).
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Romagnoli (US 2014/0158136), first and second relied upon embodiments, in view of Ng (WO 2014/183167), as applied to claim 1 above, in further view of Romagnoli’s (US 20140158136) third relied upon embodiment.
Regarding claim 15, Romagnoli in view of Ng disclose the patient interface according to claim 1, as discussed above.
In the relied upon embodiments, Romagnoli and Ng fail to explicitly disclose that the frame is formed into its shape by joining together pieces of textile material, or thermoforming.
However, Romagnoli teaches methods of joining together textile portions of the mask structure (141, 145) by thermoforming (paragraph 257). Romagnoli later indicates that thermoforming is advantageous because thermoformed textiles can be formed into a desired shape (paragraph 269).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the mask structure as disclosed by Romagnoli in view of Ng in claim 1, based on the teachings of Romagnoli’s third embodiment through thermoforming because thermoformed textiles can be formed into a desired shape.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Romagnoli (US 2014/0158136), first and second relied upon embodiments, in view of Ng (WO 2014/183167), as applied to claim 1 above, in further view of Siew (US 2015/0224274).
Regarding claim 16, Romagnoli in view of Ng disclose the patient interface according to claim 1, as discussed above.
Romagnoli and Ng are not explicit with respect to the textile material of the frame includes a structure of a textile scaffold, mesh, netting or webbing.  
Siew teaches a component (7000) of a patient interface made from a textile material (“fabric”) that includes the structure of a textile mesh (“fabric mesh”) (paragraph 477, lines 1-2). Siew teaches that the textile mesh advantageously has a three-dimensional shape imparted by the particular three mesh fabric used.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of the patient interface disclosed by modified Romagnoli in further view of Siew’s teaching to form the textile frame of a textile mesh structure comprised of three mesh fabric in order to impart a desired three-dimensional structure to the frame.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053.  The examiner can normally be reached on Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785